Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,8,10,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al (PG Pub 2003/0062545 A1).
Regarding claim 1, Yamazaki teaches a display device, comprising: a carrier (on which pixel 100 is formed, fig. 1, paragraph [0070]) which has a top surface and a bottom surface opposite to each other, and a peripheral 5surface interconnecting said top surface and said bottom surface; a substrate unit (a different substrate on which 102 and 103 are formed, paragraph [0070]) which is disposed on one side of said peripheral surface of said carrier; a plurality of light emitting elements (OLEDs forming the pixels, fig. 1, paragraphs [0022][0550], 954 in fig. 34B) which are 10spacedly disposed on said top surface of said carrier; a circuit unit which includes a plurality of circuit modules that are disposed on said substrate unit and that are electrically connected to said 15light emitting elements, each of said circuit modules including a switch control circuit (C1, for example, figs. 9 and 10) and a driving circuit (D1, for example) that are configured to control said light emitting elements.  
Regarding claim 8, Yamazaki teaches the display device according to claim1, wherein said carrier and said substrate unit are spaced apart from each other, and said display device further comprises 25an electrical connection unit (FPC, paragraph [0070]) that is configured to electrically connect said light emitting elements to said circuit unit.  
Regarding claim 510, Yamazaki teaches the display device according to claim 1, wherein said carrier is selected from the group consisting of a printed circuit board, a glass board (900, fig. 32A, paragraph [0506]), and a wafer.  
Regarding claim 1512, Yamazaki teaches the display device according to claim 1, wherein each of said light emitting elements is a light-emitting diode (LED) (OLED, paragraphs [0018][[0022][0550]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (PG Pub 2003/0062545 A1).
Regarding claim 1011, Yamazaki remains as applied in claim 1.
Yamazaki does not teach said substrate unit is selected from the group consisting of a printed circuit board, a glass board, and a polyimide film.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make said substrate unit to be selected from a glass board, for the benefit of its ability to withstand high processing temperature (paragraph [0565]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said substrate unit to be selected from a glass board, for the benefit of its ability to withstand high processing temperature.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (PG Pub 2003/0062545 A1) as applied to claim 12 above, and further in view of Wang et al (PG Pub 2020/0066942 A1).
Regarding claim 1013, Yamazaki remains as applied in claim 12.
Yamazaki does not teach said LED is a micro LED.
In the same field of endeavor, Wang teaches a micro LED provides a benefit such as durability (paragraph [0040]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said LED a micro LED for the benefit of providing an LED that was long lasting.
Allowable Subject Matter
Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach.
“said substrate unit includes a first substrate and a second substrate, said switch control circuit and said driving circuit being disposed on said first and second substrates, respectively” (claim 2); nor
“said substrate unit is directly attached to said peripheral surface of said carrier” (claim 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899